

BH LLP Draft
June 9, 2010 
 
ETERNAL ENERGY CORP.
2549 West Main Street, Suite 202
Littleton, CO 80120
Telephone: (303) 798-5235 Facsimile: (303) 798-5767
 
June 18, 2010


American Eagle Energy Inc.
27 North 27th Street, Suite 21G
Billings, MT  59101


Attention:  Richard Findley


Dear Mr. Findley:


Re:
Hardy Assets; Spyglass Assets

--------------------------------------------------------------------------------

 
This letter sets out the agreement between the undersigned concerning the
matters described below:


Background


A.           Eternal Energy Corp. and its nominee, EERG Energy ULC, its
wholly-owned Canadian subsidiary (collectively, “Eternal”), own approximately
4,320 net acres located in Saskatchewan Province, Canada, and certain leases,
assets, interests, and rights related thereto, all as set forth and described in
Schedule “A” attached hereto (collectively, the “Hardy Assets”).
 
B.           American Eagle Energy Inc. and its nominee, AEE Canada Inc., its
wholly-owned Canadian subsidiary (collectively, “American Eagle”), own
approximately 5,990 net acres located in Divide County, North Dakota, and
certain leases, assets, interests, and rights related thereto, all as set forth
and described in Schedule “B” attached hereto (collectively, the “Spyglass
Assets”).
 
C.           Eternal has agreed to sell and American Eagle has agreed to
purchase a 50% undivided interest in the Hardy Assets in consideration of
American Eagle’s sale to Eternal of a 50% undivided interest in the Spyglass
Assets, as described below.
 
Agreement
 
Now, therefore, the parties agree as follows:
 
1.
Schedules.  The following schedules are attached hereto and made a part of this
Agreement:

 
Schedule “A”  -             Hardy Assets
Schedule “B”  -              Spyglass Assets
Schedule “C”  -              Form of Operating Agreement


2.
Sale of Hardy Assets; Sale of Spyglass Assets.  Eternal, for the consideration
set out in Clause 3, agrees to sell, convey, transfer, and assign to American
Eagle 50% of Eternal’s right, title, estate, and interest in and to the Hardy
Assets.  American Eagle, for the consideration set out in Clause 3, agrees to
sell, convey, transfer, and assign to Eternal 50% of American Eagle’s right,
title, estate, and interest in and to the Spyglass Assets.


 
 

--------------------------------------------------------------------------------

 

3.
Consideration.  In consideration of these premises, the respective
representations and warranties of the parties, the sale, conveyance, transfer,
and assignment transactions contemplated herein, (i) American Eagle shall sell,
convey, transfer, and assign to Eternal 50% of American Eagle’s right, title,
estate, and interest in and to the Spyglass Assets and (ii) Eternal shall sell,
convey, transfer, and assign to American Eagle 50% of Eternal’s right, title,
estate, and interest in and to the Hardy Assets.

 
4.
Management and Operation of the Hardy Assets and the Spyglass Assets.  The
management and operation of the Hardy Assets and the Spyglass Assets shall be
governed by an Operating Agreement, the general form of which (subject to
commercially reasonable modifications) is attached hereto as Schedule “C” (the
“Operating Agreement”).  Eternal and American Eagle shall each execute the
Operating Agreement as soon as commercially reasonable, but, in any event, no
later than 30 days, following Closing (as defined below).

 
5.
Closing.  The closing shall take place on June 25, 2010 at such time, place, and
manner as the parties may mutually agree upon in writing (the “Closing”).  On
Closing (a) Eternal shall execute and deliver such general and specific
conveyances, transfers, and assignments, and other documents, as American Eagle
may reasonably require to complete the sale, conveyance, transfer, and
assignment of the Hardy Assets, and (b) American Eagle shall execute and deliver
such general and specific conveyances, transfers, and assignments, and other
documents, as Eternal may reasonably require to complete the sale, conveyance,
transfer, and assignment of the Spyglass Assets.  Each party shall also deliver
such further documentation as the other party may reasonably request to complete
the transactions contemplated hereby, including, without limitation, officer’s
certificates in respect of each party’s representations and warranties.  All
documentation delivered at Closing shall be in form and substance satisfactory
to the parties, acting reasonably.  Eternal shall make available to American
Eagle all of its lease and agreement files and other records pertaining to the
Hardy Assets as soon as commercially reasonable following Closing and American
Eagle, in turn, shall make available to Eternal all of its lease and agreement
files and other records pertaining to the Spyglass Assets as soon as
commercially reasonable following Closing.

 
6.
Representations and Warranties.

 
 
(a)
Eternal:  Eternal makes the following representations and warranties to American
Eagle, all of which shall be true and accurate in all material respects as of
the Closing:

 
 
(i)
Organization and Standing:  Eternal Energy Corp. is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Nevada and EERG Energy ULC is a corporation duly organized, validly existing and
in good standing under the laws of Saskatchewan Canada;

 
 
(ii)
Power and Authority:  Eternal has all requisite power and authority to carry on
its business as presently conducted, to enter into this Agreement, and to
perform its obligations hereunder.  This Agreement has been approved by all
necessary corporate action on the part of Eternal and the consummation of this
Agreement will not violate, nor be in conflict with, (A) any provision of the
governing documents of Eternal, (B) any agreements to which Eternal is a party,
or (C) any judgment, decree, ordinance, law, regulation, or permit;


 
2

--------------------------------------------------------------------------------

 

 
(iii)
Enforceability:  This Agreement and all other agreements and instruments
executed in accordance herewith shall constitute the valid and binding
obligation of Eternal enforceable in accordance with their respective terms,
subject to applicable bankruptcy, insolvency, fraudulent conveyance,
reorganization, or similar laws affecting the rights of creditors generally and
subject to the general principles of equity;

 
 
(iv)
Sole Ownership and No Encumbrances:  Eternal is the sole owner of and has good
and marketable title to the Hardy Assets, free and clear of material liens,
claims, and encumbrances;

 
 
(v)
No Consents or Rights of First Refusal:  There are no consents required or
rights of first refusal or similar rights triggered as a result of the
contemplated sale and transfer of the Hardy Assets or the transactions
contemplated by the Closing;

 
 
(vi)
Compliance with Laws:  To the best of Eternal’s knowledge, all laws, rules,
regulations, ordinances, and orders of all local, provincial, and federal
governmental bodies having jurisdiction over the Hardy Assets have been complied
with; and

 
 
(vii)
Full Disclosure:  To the best of Eternal’s knowledge, none of the above
representations and warranties fails to state a material fact necessary to make
the statements contained therein not misleading.

 
 
(b)
American Eagle:  American Eagle makes the following  representations and
warranties to Eternal, all of which shall be true and accurate in all material
respects as of the Closing:

 
 
(i)
Organization and Standing:  American Eagle Energy Inc. is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Nevada and AEE Canada Inc. is a corporation duly organized, validly existing and
in good standing under the laws of Saskatchewan Canada;

 
 
(ii)
Power and Authority:  American Eagle has all requisite power and authority to
carry on its business as presently conducted, to enter into this Agreement, and
to perform its obligations hereunder.  This Agreement has been approved by all
necessary corporate action on the part of American Eagle and the consummation of
this Agreement will not violate, nor be in conflict with, (A) any provision of
the governing documents of American Eagle, (B) any agreements to which American
Eagle is a party, or (C) any judgment, decree, ordinance, law, regulation, or
permit;

 
 
(iii)
Enforceability:  This Agreement and all other agreements and instruments
executed in accordance herewith shall constitute the valid and binding
obligation of American Eagle enforceable in accordance with their respective
terms, subject to applicable bankruptcy, insolvency, fraudulent conveyance,
reorganization, or similar laws affecting the rights of creditors generally and
subject to the general principles of equity;


 
3

--------------------------------------------------------------------------------

 

 
(iv)
Sole Ownership and No Encumbrances:  American Eagle is the sole owner of and has
good and marketable title to the Spyglass Assets, free and clear of material
liens, claims, and encumbrances.

 
 
(v)
No Consents or Rights of First Refusal:  There are no consents required or
rights of first refusal or similar rights triggered as a result of the
contemplated sale and transfer of the Spyglass Assets or the transactions
contemplated by the Closing;

 
 
(vi)
Compliance with Laws:  To the best of American Eagle’s knowledge, all laws,
rules, regulations, ordinances and orders of all local, state, and federal
governmental bodies having jurisdiction over the Spyglass Assets have been
complied with; and

 
 
(vii)
Full Disclosure:  To the best of American Eagle’s knowledge, none of the above
representations and warranties fails to state a material fact necessary to make
the statements contained therein not misleading.

 
7.
Survival.  The representations and covenants of Eternal and American Eagle shall
survive the Closing for a period of 6 months and shall be deemed to apply to all
agreements and instruments executed in accordance herewith, it being the express
intention of the parties that there shall not be any merger of the aforesaid
representations and covenants notwithstanding any rule of law, equity, or
statute to the contrary, all such rules being waived.  Each of Eternal and
American Eagle shall indemnify the other from and against all claims arising
within the aforesaid survival period that are occasioned by reason of a
representation being untrue or inaccurate.

 
8.
No Consequential Damages.  No party shall be liable to the other hereunder for
indirect, consequential, special, or punitive damages, including, without
limitation, loss of future revenue, income or profits, diminution of value, or
loss of business reputation or opportunity.

 
9.
Press Releases; SEC Reports.  The parties each acknowledge that the other is a
publicly traded entity and that each shall be required to issue a press release
and to file with the Securities and Exchange Commission a Current Report on Form
8-K concerning this Agreement and the transactions contemplated
hereunder.  Nothing herein shall prevent a party from furnishing any information
to any governmental agency or regulatory authority or to the public insofar and
to the extent such disclosure is required by applicable law (including, without
limitation, securities laws or the rules or regulations of any stock exchange or
other trading medium applicable to such party), provided that a party that
proposes to make such a public disclosure shall, to the extent reasonably
possible, provide the other party with a draft of such statement in sufficient
time prior to its release to enable such other party to review such draft and
advise the disclosing party of any comments it may have with respect thereto.

 
10.
Amendment.  This Agreement may only be amended by a formal written instrument
executed by proper signing officers for the parties.


 
4

--------------------------------------------------------------------------------

 

11.
Waiver.  The parties acknowledge and agree that any waiver of the provisions of
this Agreement shall only be binding upon the waiving party if evidenced in
writing and signed on behalf of the waiving party; any such waiver shall apply
only to the particular breach, default, obligation, or provision specifically
identified and waived and not to any other breaches, defaults, obligations, or
provisions, whether or not similar; any such waiver shall not constitute a
continuing waiver unless expressly stated; and any delay or omission on the part
of a party in exercising any right or power under this Agreement shall not
impair the ability of such party to exercise such right or power or be
considered to be a waiver of, or acquiescence to, any breach or default.

 
12.
Notices.  Any notices which may be required to be given under the terms of this
Agreement shall be in writing and shall be considered duly delivered if
personally delivered or sent by facsimile to the addresses of the parties as set
out below:

 
If to Eternal:
If to American Eagle:
Eternal Energy Corp.
2549 West Main Street, Suite 202
Littleton, Colorado 80120
Facsimile:  303.798.5767
Attn:    Brad Colby
            Chief Executive Officer
American Eagle Energy Inc.
27 North 27th Street, Suite 21G
Billings, Montana 59101
Facsimile:
Attn:    Richard Findley
             President

 
13.
Non-Assignable.  This Agreement is not assignable by either party without the
prior written consent of the other party, such consent not to be unreasonably
withheld, delayed, or denied.

 
14.
Inurement.  This Agreement shall be binding upon and inure to the benefit of the
parties and their respective successors and/or assigns.

 
15.
Headings.  The headings utilized in this Agreement are inserted for convenience
of reference only and shall not affect the construction of the provisions
hereof.

 
16.
Gender and Number.  This Agreement shall be read with all changes in gender and
number as may be required by the context.

 
17.
Conflict.  Wherever any provision, whether express or implied, of any schedule
conflicts or is at variance with any provision of the main body of this
Agreement, the provision in the main body shall prevail.  Wherever any
provision, whether express or implied, of this Agreement conflicts or is at
variance with any documentation issued in furtherance thereof, the provision of
this Agreement shall prevail.

 
18.
Governing Laws/Courts.

 
 
(a)
Governing Laws:  This Agreement shall, in all respects, be subject to,
interpreted, construed, and enforced in accordance with and under the laws of
the State of North Dakota, without regard to principals of conflicts of law.  To
the extent that the location of the Hardy Assets in the Province of Saskatchewan
requires the application of the laws in force in the Province of Saskatchewan,
such laws shall be adduced as evidence in the North Dakota courts having
jurisdiction in respect of a dispute arising hereunder.


 
5

--------------------------------------------------------------------------------

 

 
(b)
Courts:  The parties irrevocably attorn and submit to the exclusive jurisdiction
of the courts of the State of North Dakota and courts of appeal therefrom in
respect of all matters arising out of this Agreement.

 
19.
Invalidity of Provisions.  If any provision of this Agreement or the application
thereof to any party or circumstance shall to any extent be held invalid,
illegal, or unenforceable by a court of competent jurisdiction, the remainder of
this Agreement, the application of such provision to parties or circumstances
other than those to which it is held invalid, illegal, or unenforceable, or the
validity, legality, or enforceability of such provision in any other
jurisdiction shall not in any way be affected or impaired thereby and such
provision shall be severable from this Agreement to the extent of such
invalidity, illegality, or unenforceability.

 
20.
Negotiated Transaction.  The parties have participated jointly in the
negotiation and drafting of this Agreement and, in the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as jointly drafted by the parties and no presumption or burden of proof shall
arise favoring or disfavoring any party by virtue of the authorship of any
provision of this Agreement.

 
21.
Intent; Further Assurances.  It is Eternal’s intent to convey, transfer, and
assign to American Eagle 50% of Eternal’s right, title, estate, and interest in
and to the Hardy Assets, legal, beneficial, or equitable; and it is likewise
American Eagle’s intent to convey, transfer, and assign to Eternal 50% of
American Eagle’s right, title, estate, and interest in and to the Spyglass
Assets, legal, beneficial, or equitable.  In this regard, both parties agree to
execute and deliver all such instruments, conveyances, and other documents and
do such other acts not inconsistent with the terms of this Agreement as may be
necessary or advisable to carry out each party’s intent as stated herein.

 
22.
Complete Agreement.  This Agreement constitutes the complete agreement between
the parties regarding the matters addressed herein and shall supercede all prior
agreements between the parties in relation thereto, whether written or oral.

 
23.
Counterpart Execution/Delivery.  This Agreement may be executed in one or more
counterparts, each of which shall be considered an original but all of which
together shall constitute one and the same instrument.  In addition, facsimile
or scanned email copies of executed counterparts shall be conclusively regarded
for all purposes as originally executed counterparts pending the delivery of the
originals.

 
Please confirm your agreement to the foregoing by signing and returning a copy
of this Agreement to the attention of the undersigned prior to 4:30 p.m. MDT on
June 1, 2010.


Sincerely,


ETERNAL ENERGY CORP.


Per:
/s/ Bradley M. Colby
 
Bradley M. Colby
 
Chief Executive Officer


 
6

--------------------------------------------------------------------------------

 


AGREED to and ACCEPTED this 18th day of June, 2010.


AMERICAN EAGLE ENERGY INC.


Per:
/s/ Richard Findley
 
Richard Findley
 
President


 
7

--------------------------------------------------------------------------------

 


SCHEDULE “A”



HARDY ASSETS
 
Title Documents
 
Lands
Lease PN62328
  
Converted from EL 00795 (Block 4067)
 
4-21 W2M: W/2 5 & All 6
PNG Surface To The Top of the Precambrian
Lease PN62329
  
Converted from EL 00795 (Block 4071)
 
4-21 W2M: N/2 & SE 9, LSDs 5 & 6, 16, 17, 18 and W/2 21
PNG Surface To The Top of the Precambrian
Lease PN61691
  
(Parcel 227)
 
4-21 W2M: NE & S/2 4
PNG Surface To The Top of the Precambrian
Lease PN61692
  
(Parcel 228)
 
4-21 W2M: NE 5
PNG To The Top Of The Precambrian
Lease PN61693
  
(Parcel 229)
 
4-21 W2M: 9 LSDs 3 & 4
PNG From The Top Of The Watrous Formation to the Top of the Precambrian


 
 

--------------------------------------------------------------------------------

 


SCHEDULE “B”



SPYGLASS ASSETS

 
 

--------------------------------------------------------------------------------

 


SCHEDULE “C”

 
FORM OF OPERATING AGREEMENT

 
 

--------------------------------------------------------------------------------

 
